FRIEDMAN, Judge,
dissenting.
I respectfully dissent. I do not believe that the trial court’s error in concerning itself with the interests of the targets of the audit rather than the paramount interest of the public to an election free of fraud was harmless error. Rather, that error infected the court’s reasoning in setting the auditor’s daily fee, in requiring a $15,000.00 security deposit and in determining that appellants’ failure to post a bond for the security constituted a failure to prosecute.
The Election Code should be liberally construed to carry out the legislative intent that expense accounts of candidates for public office be subject to closest scrutiny. In re Shapp, 476 Pa. 480, 383 A.2d 201 (1978). Rather than liberally interpreting the Code in favor of the audit petitioners to carry out this legislative intent, the trial court balanced the interests of the various parties, and “[hjaving balanced all these interests, concluded] that the mischief arising from the delay of justice outweigh[ed] objection to security of costs.”1 (Trial ct. op. at 5.) The trial court’s error affected its resolution of the issues in this case.
As noted by the majority, the trial court’s authority to appoint an auditor is discretionary, subject to the provision: “The fees for such auditor shall be a reasonable sum per day for each day actually engaged.” Section 1636 of the Code, 25 P.S. § 3256.2 Unlike the majority, I cannot concede the legitimacy of the $800.00 per diem rate set by the court. The trial judge has the discretion to appoint the auditor, whether an attorney or another person. If an attorney is appointed, however, the auditor need not be paid at the rate for attorneys in private practice. In this case, the trial court based the auditor’s reimbursement on the “normal hourly wage for attorneys familiar with trial work in Northampton County.” (R.R. at 113a.) While it is not our function to act as a factfinder to set *881an appropriate level of compensation, I believe that the trial court erred in using the usual hourly rate for trial attorneys to determine a reasonable fee for someone appointed to audit campaign reports. In the event that no attorney is willing to serve at an appropriate rate, nothing prevents the trial judge from appointing someone else or from personally conducting the audit.
The majority quotes the maxim expressed by our Supreme Court in In re Lewis’ Estate, 349 Pa. 455, 37 A.2d 559 (1944) that an “auditor’s fee is measured by the character and volume of the work done, the nature and difficulty of the question involved, the time necessarily required, and similar elements.” Id. at 462, 37 A.2d at 563. However, the majority ignores two subsequent cases which refer to this section of the Lewis opinion. In In re Estate of Vaughn, 315 Pa.Superior Ct. 354, 461 A.2d 1318 (1983), the court downgraded an initial auditor’s fee of $40.00 an hour (as assessed by the auditor himself) to $35.00 an hour, in order “to bring it into line with the hourly rate paid specially appointed public defenders in Juniata County.” Id. at 362, 461 A.2d at 1322. What is striking (even allowing for the effects of a decade’s worth of inflation between the time of the Vaughn holding and the present), is not only that this figure is approximately one-third of the per diem rate in the case before us but also that the court used a standard (that of the compensation paid to specially appointed public defenders) applicable to private attorneys serving on a public matter. The other case relying on Lewis, Estate of Allen, 488 Pa. 415, 412 A.2d 833 (1980), allowed for an auditor’s fee of approximately $35.00 per hour which the court conceded “might seem a little high.”3
I see no basis in case law for the per diem rate in this case: the function of the auditor here is similar to but less than that of jurors or referees who serve as both factfinders and adjudicators; in some estate cases where the issue has been the appropriate payment for an auditor, the fees have been based on those paid to public defenders. Because the responsibility of the auditor here is as factfin-der, these considerations of an appropriate fee for services are applicable. - Accordingly, establishing a fee for the auditor at the usual rate for attorneys in private practice is inappropriate and inconsistent with the legislative intent and would have a chilling effect on the ability of electors seeking audits to provide close scrutiny of candidates’ expenses.
While the setting of reasonable fees is for the factfinder, the determination of what is reasonable is for this court. I believe that the range of fees paid to citizens performing the types of functions noted above provides a guideline as to the parameters of what fees would be reasonable.
Next, I agree with the Electors that the security set by the trial court is inordinately high. The purpose of security is to have sufficient monies available to pay the eventual fees. Even at the rate deemed appropriate by the court and even considering both the auditors and stenographer’s fees, $15,-000.00 is disproportionate to this purpose.
Because I would find the amount of the compensation and of the security required excessive, I would not sustain the trial court’s determination that the appellants’ failure to post a bond with the insurance company constituted a failure to prosecute on their part. Rather, I would vacate the order of February 19,1992 and remand this matter to the trial court for reconsideration of the amount of both the per diem compensation and the security to be posted, with an instruction that the amount of the per diem compensation rate and the security bond be reduced to a reasonable amount. Such a resolution would facilitate the posting by the electors of reasonable security and would be consistent with the legislative intent that the expense accounts of candidates for • public office be subject to close scrutiny.
Accordingly, I respectfully dissent.

. The trial court indicated a concern with concluding the audit before the elected officials assumed their offices. However, a thorough investigation should not be sacrificed for a speedy determination. The audit does not preclude those elected from taking office. Even after they take office, the court can impose an appropriate remedy if it concludes that the Election Code was violated. Any delay occasioned by the court’s schedule or these audit proceedings should not be visited upon the electors who filed a timely petition seeking the campaign audit.


. Furthermore, section 1636 of the Code, 25 P.S. § 3256, provides that the court "may, in its discretion, require security to be entered for costs.”


. The total amount was $19,175.00 for work stretching over a 97 day period between the auditor's appointment and the filing of his account on a bitterly contested legacy disputed by three brothers. A 97 day period would encompass 70 business days, which in turn would yield a daily compensation rate of approximately $270.00, i.e. almost exactly the $35.00 per hour rate (allowing for eight hours to the day) set forth in Vaughn.